FINAL OFFICE ACTION

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6-8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,142,683 to Burkhardt, Jr. et al. (hereinafter “Burkhardt”) in view of U.S. Patent Pub. No. 2005/0114463 to Lee, and further in view of U.S. Patent Pub. No. 2002/0165896 to Kim, and further in view of U.S. Patent No. 7,233,977 to Gupta.

Burkhardt discloses:
1. A multi-processor system with a distributed mailbox architecture, comprising:
a plurality of processors (column 2, lines 43-46, column 3, lines 48-55, and Figure 1, master work stations 14 and slave work stations 15) coupled to a public bus (column 11, lines 50-55 and Figure 6, workstation bus 27), each of the processors being correspondingly configured with an exclusive mailbox coupled to the public bus (column 10, lines 51-55) and an exclusive channel configured between each of the processors and the exclusive mailbox corresponding to each of the processors (column 11, lines 37-46 – mailbox can only be accessed by addressee);
wherein when a first processor of the processors needs to communicate with a second processor, the first processor writes data into the exclusive mailbox of the second processor through the public bus (column 10, line 64-column 11, line 4); 
when the exclusive mailbox of the second processor receives the data, the exclusive mailbox of the second processor starts timing, and until a timing result exceeds a threshold value, the exclusive mailbox of the second processor sends a timeout signal to the second processor through the exclusive channel (column 11, lines 18-23 and column 17, lines 13-22); and
when the exclusive mailbox of the second processor has receiving the data, the exclusive mailbox of the second processor stops and resets the timing to zero (column 17, lines 22-26), and sends an interrupt signal to the second processor through the exclusive channel, and after receiving the interrupt signal, the second processor reads the data in the exclusive mailbox through the exclusive channel (column 10, line 66-column 11, line 4 and column 11, lines 10-26).

Burkhardt does not disclose expressly wherein, after receiving the timeout signal, the second processor resets the first processor.

Lee teaches a multi-microprocessor apparatus wherein a master microprocessor resets a slave microprocessor after receiving a timeout signal (abstract and paragraph 13). 

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Burkhardt by resetting a processor after receiving a timeout signal, as taught by Lee.  A person of ordinary skill in the art would have been motivated to do so in order to recover a processor that is found to be non-functional, as discussed by Burkhardt (column 17, lines 26-29).  In this manner, the non-functional processor can return to normal operation through a reset process, taught by Lee.

Burkhardt also does not disclose expressly:
wherein each of the exclusive mailboxes is further used to output a status signal to indicate whether it has the sufficient storage space to store the data, and each of the exclusive mailboxes receives the status signals outputted from the other exclusive mailboxes.

Kim teaches wherein each of the exclusive mailboxes is further used to output a status signal to indicate whether it has the sufficient storage space to store the data, and each of the exclusive mailboxes receives the status signals outputted from the other exclusive mailboxes (paragraph 29).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Burkhardt by outputting a status signal indicating sufficient storage space in a mailbox, as taught by Kim.  A person of ordinary skill in the art would have been motivated to do so in order to avoid processing errors.  As discussed by Kim, a mailbox holding a message is indicated as full (paragraph 24), so that an attempt to store another message in the same mailbox does not occur.  In this manner, this type of error can be avoided.

Burkhardt further does not disclose expressly wherein the public bus has an arbiter to handle the writing requests of all the processors, and the writing request of the first processor or the second processor is sequentially permitted according to the writing requests and the priority of all the processors.

Gupta teaches wherein the public bus has an arbiter to handle the writing requests of all the processors, and the writing request of the first processor or the second processor is sequentially permitted according to the writing requests and the priority of all the processors (column 46, lines 41-49 and column 47, lines 12-30).

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Burkhardt by using a bus arbiter, as taught by Gupta.  A person of ordinary skill in the art would have been motivated to do so in order to properly manage a plurality of processors communicating on a single bus, as desired by Burkhardt (column 2, lines 6-20) and taught by Gupta (abstract).

Modified Burkhardt discloses:
2. The multi-processor system as claimed in claim 1, wherein when the first processor needs to communicate with the second processor, the first processor confirms whether the exclusive mailbox of the second processor has a sufficient storage space to store the data, if so, the first processor writes the data into the exclusive mailbox of the second processor through the public bus (Kim – paragraphs 29-30).

4. The multi-processor system as claimed in claim 3, wherein when the first processor confirms whether the exclusive mailbox of the second processor has the sufficient storage space to store the data, the first processor reads the status signal outputted by the exclusive mailbox of the second processor, and determines, according to the status signal, whether the exclusive mailbox of the second processor has the sufficient storage space to store the data (Kim – paragraph 29).

6. The multi-processor system as claimed in claim 4, wherein each of the exclusive mailboxes further comprises:
a control register for setting an interrupt condition of the exclusive mailbox (Kim – paragraph 24); and
a mailbox controller for managing the storage space as well as generating the timeout signal, the interrupt signal and the status signal (Kim – paragraph 25 and Figure 3).

Claims 7, 8, 10, and 12 are a method that is identical to the steps performed by the system of claims 1, 2, 4, and 6, and are rejected under the same rationale.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113